Citation Nr: 1518140	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative arthritis, lower lumbar spine, with chronic low back pain (low back disability).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1991 to May 1995 and from January 1997 to August 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent rating for the Veteran's service-connected low-back disability.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected low-back disability.  Upon review of the claims file, the Board finds that there is a further duty to assist the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to his degenerative arthritis, lower lumbar spine, with chronic low back pain, the Veteran was last afforded a VA examination in February 2011 (over four years ago).  While the mere passage of time does not, in and of itself, require a new VA examination (see Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995)), the Veteran and his attorney have consistently reported that the February 2011 VA examination was inadequate with respect to measuring the range of motion of his low back.  See affidavit from Veteran, received December 2011 (stating that the Veteran attended a VA examination in February 2011 performed by M.S., PA-C, who "sat across the examination room from me, and he asked me to bend in different directions.  He did not use any kind of instrument to measure any ranges of motion.  He simply watched me from across the room and apparently used his best guess.  I believe the measurements he wrote in his notes are not accurate and at least the measurements he wrote down were not properly obtained.").  See also letter from the Veteran's attorney, dated January 2012 "the [February 2011] exam should have measured the range of motion without pain as well as the range of motion with pain.  The difference between the two ranges of motion is loss of functionality due to pain."  Also, the attorney indicated that a goniometer was not used during VA examination in February 2011.  The attorney's contentions were reiterated in the Veteran's VA Form 9 Substantive Appeal, received in July 2013.  

Review of the February 2011 VA examination shows that the Veteran reported severe lumbar flare-ups of 30 to 40 minutes duration in addition to severe, constant, daily pain.  The examiner recorded the following ranges of motion:  flexion to 45 degrees; extension to 30 degrees; left and right lateral flexion to 20 degrees; left lateral rotation to 15 degrees; and right lateral rotation to 10 degrees.  Objective evidence of pain was noted upon range of motion, as well as objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There is no indication of what, if any, measurement devices were used.  See 38 C.F.R. § 4.46

In addition, the 2011 examination report does not specify the additional limitation of motion of the lumbar spine due to pain.  Functional limitation (i.e., the additional limitation of motion caused by pain and other factors) must be considered when determining whether a higher rating is warranted based upon limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (quoting Voyles v. Brown, 5 Vet. App. 451, 453 (1993) (Board decision "specifically noted the limitation of motion" but failed to make any findings as to the extent of the appellant's pain on motion" pursuant to [38 C.F.R.] §§ 4.40 and 4.45" (emphasis added by Court)).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his lumbar spine disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests (including range of motion testing using a goniometer), studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should identify the current nature and severity of residuals of the Veteran's degenerative arthritis, lower lumbar spine, with chronic low back pain.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or other symptoms during flare-ups and/or with repeated use.  To the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




